STATE OF WEST VIRGINIA

                              SUPREME COURT OF APPEALS


Steve Hardwick and
Sharon Nalley,                                                                          FILED
                                                                                     January 14, 2013
Defendants Below, Petitioners                                                     RORY L. PERRY II, CLERK

                                                                                SUPREME COURT OF APPEALS

                                                                                    OF WEST VIRGINIA

vs) No. 11-1048 (Wayne County 09-CM-004, 005 & 006)

Town of Ceredo,

Plaintiffs Below, Respondent


                                 MEMORANDUM DECISION

       Petitioners Steve Hardwick and Sharon Nalley, by counsel Cathy L. Greiner, appeal the
June 7, 2011 order of the Circuit Court of Wayne County denying their appeal from convictions
in municipal court. Respondent Town of Ceredo, by counsel Lora L. Lake, has filed a response.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Revised Rules of Appellate
Procedure.

        On November 12, 2009, petitioners were convicted in the Municipal Court of Ceredo for
violations of § 505.16 of the Codified Ordinances of the Town of Ceredo, which prohibits
ownership of pit bull terriers within the Town of Ceredo. Each petitioner was fined $162, plus
costs. Thereafter, petitioners appealed their convictions to the Circuit Court of Wayne County.
Pursuant to an order entered on June 7, 2011, the circuit court upheld petitioners’ convictions.

        On appeal, petitioners allege that the circuit court erred in denying their appeal because
the ordinance in question is unconstitutional in that it is arbitrary and unreasonable. According to
petitioners, the ordinance assumes a dog to be vicious based merely upon its breed without any
further evidence of viciousness. In response, the Town of Ceredo argues that West Virginia Code
§ 8-12-1, et seq., grants municipalities general police powers to protect their communities.
Respondent asserts that it has a legitimate interest in protecting its residents against the dangers
of pit bulls and that the ordinance in question is constitutional because it is rationally related to
that legitimate interest.

       “‘This Court reviews the circuit court’s final order and ultimate disposition under an
abuse of discretion standard. We review challenges to findings of fact under a clearly erroneous
standard; conclusions of law are reviewed de novo.’ Syllabus Point 4, Burgess v. Porterfield, 196
W.Va. 178, 469 S.E.2d 114 (1996).” Syl. Pt. 1, State v. Smith, 225 W.Va. 706, 696 S.E.2d 8
(2010). After careful consideration of the parties’ arguments, this Court concludes that the circuit

                                                     1
­
court did not abuse its discretion in denying petitioners’ appeal. Having reviewed the circuit
court’s “Order” entered on June 7, 2011, we hereby adopt and incorporate the circuit court’s
well-reasoned findings and conclusions as to the assignment of error raised in this appeal. The
Clerk is directed to attach a copy of the circuit court’s order to this memorandum decision.

       For the foregoing reasons, we find no error in the decision of the circuit court and its June
7, 2011 order denying petitioners’ appeal is affirmed.

                                                                                         Affirmed.

ISSUED: January 14, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Allen H. Loughry II

DISQUALIFIED:

Justice Menis E. Ketchum




                                                     2
­